Case 2:18-cv-00483-JRG Document 132 Filed 12/30/19 Page 1 of 1 PageID #: 3821




                                  IN THE U.S. DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION


 LUMINATI NETWORKS, LTD                          §
                                                 §
 V.                                              §        CASE NO. 2:18-CV-00483-JRG
                                                 §
 BI SCIENCE, INC.                                §



                                      MEDIATOR’S REPORT

       Pursuant to the Court’s order mediation was conducted on December 18, 2019. All

appropriate parties appeared and participated. Although progress was made, no settlement was

reached, and I suspended the mediation session. I will, however, follow up with the parties, and

continue to work with them in an effort to see if the case can be resolved prior to trial.

                                     CERTIFICATE OF SERVICE

       The mediator’s report was served electronically in compliance with Local Rule CV-5(a)

upon all known counsel of record via the Court’s CM/ECF system, on December 30, 2019.




                                                     /s/ William Cornelius
                                                     WILLIAM CORNELIUS, MEDIATOR
